PLEDGE AGREEMENT



PLEDGE AGREEMENT, dated as of March 13, 2003 between AMSOUTH BANK (the "Bank")
and CHYRON CORPORATION (the "Pledgor").

WHEREAS, AMSOUTH INVESTOR SERVICES, INC. (the "Securities Intermediary")
maintains a securities account, account No. 010-794-627, on behalf of and in the
name of the Pledgor (the "Securities Account"); and

WHEREAS, the Pledgor is the owner of certain readily marketable shares of stock,
readily marketable indebtedness and cash and cash equivalents contained in the
Securities Account; and

WHEREAS, the Bank has made and from time to time may make loans or otherwise
extend credit to the Pledgor or to other third parties guaranteed by the Pledgor
and in connection therewith Pledgor hereby pledges and grants to the Bank a
security interest in the Collateral described below; and

WHEREAS, the Bank, the Pledgor and the Securities Intermediary will enter into
an agreement (the "Control Agreement") for the purpose of perfecting the
security interest granted by the Pledgor to the Bank as contemplated by this
Agreement; and

WHEREAS, each of the parties hereto desires to take such other actions as may be
necessary or desirable so that the Bank will have a first priority perfected
security interest in the Collateral.

NOW THEREFORE, in consideration of the premises contained herein the parties
hereto hereby agree as follows:

As security for each and every liability, direct or contingent, joint, several,
or independent of the Pledgor, or guaranteed by the Pledgor, now or hereafter
existing, due or to become due to, or held or to be held by, the Bank, whether
created directly or acquired by assignment or otherwise (herein collectively
called the "Liabilities;" which term shall also include all expenses, including
without limitation, reasonable attorneys' fees, incurred by the Bank in
enforcing or collecting any of the Liabilities), in addition to any collateral
security in which the Bank has previously been or hereafter is granted a
security interest, the Pledgor hereby pledges and assigns to the Bank and grants
to the Bank a security interest in, the following property owned by the Pledgor
(collectively referred to herein as the "Collateral"):

(i) the Securities Account;

(ii) any and all free credit balance or other money, now or hereafter credited
to, or owing from the Securities Intermediary to the Pledgor in respect of the
Securities Account;

(iii) any and all money, securities (certificated or uncertificated), security
entitlements, commodity contracts, instruments, documents, general intangibles,
financial assets and/or other investment property, identified and/ or associated
with, and/or contained in and/or distributed from the Securities Account;

(iv) all books and records relating to any of the foregoing and/or the
Securities Account;

(v) all the proceeds of the sale, exchange, redemption or exercise of any of the
foregoing thereof, including, but not limited to, any dividend, interest payment
or other distribution of cash or property in respect thereof; and

(vi) any rights incidental to the ownership of any of the foregoing, such as
voting, conversion and registration rights and rights of recovery for violations
of applicable securities laws.

The Pledgor may with the prior consent of the Bank (to be exercised in its sole
and absolute discretion) in each instance substitute for any Collateral other
marketable securities of like kind and equivalent value and quality (in the sole
determination of the Bank) to the Collateral for which substitution is being
made. All additional and/or substituted securities shall be accompanied by
proper instruments of assignment and/or stock and/or bond powers executed by the
Pledgor in accordance with the instructions of the Bank. Collateral released by
the Bank shall be redelivered to the Pledgor or transferred to the Pledgor's
unpledged account by the Bank and be accompanied by proper instruments of
reassignment and/or stock and/or bond powers (as appropriate) executed by the
Bank (or its nominee) in favor of the Pledgor or as the Pledgor shall direct,
all at the expense of the Pledgor and without recourse to or warranty by the
Bank or any nominee.

(a) The Bank shall have the right, at any time and from time to time, without
notice, to (i) transfer into its own name or that of its nominee any of the
Collateral (provided the Bank shall not have the right to exercise voting rights
with respect to Collateral prior to an Event of Default); (ii) notify any
obligor on any of the Collateral to make payment to the Bank of any amounts due
thereon, and/or (iii) take control of any proceeds of any of the Collateral.
Furthermore, any and all stock and/or liquidating dividends, distributions in
property, returns of capital or other distributions made on or in respect of the
Collateral, whether resulting from a subdivision, combination or
reclassification of the outstanding capital stock of any issuer thereof or
received in exchange for Collateral or any part thereof or as a result of any
merger, consolidation, acquisition or other exchange of assets to which any such
issuer may be a party or otherwise, and any and all cash and other property
received in payment of the principal of or in redemption of or in exchange for
any Collateral (whether at maturity, upon call for redemption or otherwise),
shall be and become part of the Collateral and, if received by the Pledgor,
shall forthwith be delivered to the Bank or its designated agent (accompanied by
proper instruments of assignment and/or stock and/or bond powers executed by the
Pledgor in accordance with the Bank's instructions) to be held subject to the
terms of this Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default (as
hereinafter defined) or any event which with the giving of notice or the lapse
of time or both would constitute an Event of Default, all rights of the Pledgor
to exercise the voting and/or consensual rights and powers which it is entitled
to exercise pursuant to this Agreement and/or to receive the dividends and
interest payments which it is authorized to receive and retain pursuant to this
Agreement shall cease, and all such rights shall thereupon become vested in the
Bank which shall have the sole and exclusive right and authority to exercise
such voting and/or consensual rights and powers and/or to receive and retain the
dividends and/or interest payments which the Pledgor would otherwise be
authorized to retain pursuant to this Agreement. Any and all money and other
property paid over to or received by the Bank pursuant to the provisions of this
subsection shall be retained by the Bank as additional collateral hereunder and
be applied in accordance with the provisions hereof.

Each of the following events (each an "Event of Default") shall constitute an
event of default hereunder.

(a) The failure of Pledgor or any other party liable thereon to pay when due any
of the Liabilities;

(b) Any representation or warranty made by the Pledgor in this Agreement or in
any certificate, agreement, instrument or statement contemplated hereby or made
or delivered pursuant hereto or in connection herewith or any Liability shall
prove to be incorrect in any material respect;

(c) The Pledgor or any other person obligated in connection with the Liabilities
shall (i) fail to perform or observe any other term, covenant or agreement
contained in this Agreement or any other agreement with the Bank on its part to
be performed or observed or any other agreement with any other third party, or
(ii) an "Event of Default" shall have occurred under and as defined in that
certain loan agreement dated as of March 29, 1999 between the Pledgor and the
Bank (as them same has been, or may hereafter be, amended, modified,
supplemented or replaced from time to time), or (iii) be in default under any
other document, instrument or agreement with the Bank or any other third party;

(d) This Agreement shall at any time for any reason cease to be in full force
and effect or shall be declared to be null and void, or the validity or
enforceability thereof shall be contested by the Pledgor or any member of the
Pledgor, or the Pledgor shall deny that it has any or further liability or
obligation hereunder;

(f) If the Bank determines in its reasonable discretion that the Collateral
threatens to decline speedily in value; or

(g) The Bank for any reason deems itself insecure.

(a) If an Event of Default shall have occurred and be continuing, then in
addition to exercising any rights and remedies of a secured party under the
Uniform Commercial Code in effect in the State of New York (such Uniform
Commercial Code as it may be amended, supplemented, replaced, or modified form
time to time, is referred to herein as the "Code"), and in addition to
exercising any rights and remedies set forth in any agreement heretofore or
hereafter made by the Pledgor with the Bank, the Bank shall have the right from
time to time, without advertisement or demand upon or notice to the Pledgor or
others or right of redemption except as shall be required by applicable statute
and cannot be waived, at its option to sell, re-sell, assign, transfer and
deliver all or any part of the Collateral at any brokers' board or exchange or
at public or private sale, for cash or on credit or for future delivery, and in
connection therewith may grant options and may impose reasonable conditions such
as requiring any purchaser of any stock so sold to represent that such stock is
purchased for investment purposes only. Upon each such sale the Bank, unless
prohibited by provision of any applicable statute which may not be waived, may
purchase all or any part of the Collateral being sold, free from and discharged
of all trusts, claims, right of redemption and equities of the Pledgor.

(b) In case of any sale by the Bank of any of the Collateral on credit or for
future delivery, the property sold may be retained by the Bank until the selling
price is paid by the purchaser, but the Bank shall incur no liability in case of
failure of the purchaser to take up and pay for the property so sold. In case of
any such failure, the property so sold may be again similarly sold.

(c) After deducting all costs and/or expenses of every kind, the Bank may apply
the residue of the proceeds of any sale or sales to pay any or all of such
Liabilities, whether then due or not, making proper rebate for interest on
Liabilities not then due.

Neither the Bank, nor any director, officer or employee of the Bank, shall be
liable to the Pledgor for any action taken or omitted to be taken by it or them
hereunder or in connection herewith, except for its or their own gross
negligence or willful misconduct; nor shall the Bank be responsible for the
validity, effectiveness or sufficiency hereof or of any document or security
furnished pursuant hereto or in connection herewith. The Bank shall be entitled
to rely on any communications, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons. The Pledgor agrees to indemnify and hold harmless the Bank, and/or
agents of the Bank, from and against any and all liability incurred by the Bank
(or such agent) hereunder or in connection herewith, unless such liability shall
be due to willful misconduct or gross negligence on the part of the Bank or such
agent.

The Pledgor hereby appoints the Bank the Pledgor's attorney-in-fact for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument which it may deem necessary or advisable to
accomplish the purpose hereof, which appointment is irrevocable and coupled with
an interest. Without limiting the generality of the foregoing, the Bank shall
have the right and power at any time (whether before or after any of such
Liabilities of the Pledgor become due and payable as provided in any agreement
of the Pledgor with the Bank), whenever deemed necessary or desirable by the
Bank, for and in the name, place and stead of the Pledgor, to execute
endorsements, assignments or other instruments of conveyance or transfer of any
of all of the Collateral and to receive, endorse and collect all checks and
other orders for the payment of money made payable to the Pledgor representing
any dividend, interest payment or other distribution payable or distributable in
respect of the Collateral or any part thereof and to give full discharge for the
same, by signing the name of the Pledgor alone or by signing as attorney in fact
of the Pledgor.

The Bank shall have no responsibility for ascertaining any maturities, calls,
conversions, exchanges, offers, tenders or similar matters relating to any of
the Collateral, nor for informing the Pledgor with respect to any thereof
(whether or not the Bank has, or is deemed to have, knowledge); and the Bank
shall not be required to take any action with respect to any thereof, provided
that the Bank shall endeavor to take such action as may be requested or
authorized by the Pledgor if the Bank determines in its sole discretion, that
such action will not adversely affect the value as collateral of the Collateral
in question and the relative request or authorization is made in writing and is
received by the Bank in due time.

The Bank shall not be bound to take any steps necessary to preserve any rights
in any of the Collateral against prior parties who may be liable in connection
therewith, and the Pledgor hereby agrees to take such steps. The Bank may
nevertheless at any time (a) take any action it may deem appropriate for the
care or preservation of such property or of any rights of the Pledgor or the
Bank therein, (b) demand, sue for, collect or receive any money or property at
any time due, payable or receivable on account of or in exchange for any
Collateral, (c) compromise and settle with any person liable on such property,
and/or (d) extend the time of payment or otherwise change the terms of the
Liabilities, as to any party liable thereon, all without notice to, without
incurring responsibility to, and without affecting any of the Liabilities or any
obligations of the Pledgor hereunder.

The Pledgor shall pay to the Bank all costs and expenses, including filing fees
and attorneys' fees, incurred by the Bank in connection with the custody, care,
preservation or collection of the Collateral or in seeking to enforce any of the
Liabilities or obligations of the Pledgor hereunder.

This Agreement is binding upon the Pledgor and the executors, administrators,
successors and assigns of the Pledgor. If the Pledgor is more than one, the term
"Pledgor" herein shall mean the Pledgor or any one or more of them.

The Pledgor waives notice of acceptance of this Agreement and notice of any
liability to which it may apply, and waives presentment, notice of payment,
protest, notice of dishonor or nonpayment of any Liabilities, or of any suit or
the taking of other action by the Bank against, and any other notice to, any
party liable thereon.

None of the terms or conditions of this Agreement may be changed, waived,
modified or varied in any manner whatever unless in a writing duly signed on
behalf of the Bank; and each such waiver, if any, shall be a waiver only with
respect to the specific instance involved and shall in no way impair the rights
of the Bank or the obligations of the Pledgor to the Bank in any other respect
at any other time.

No invalidity, irregularity or unenforceability of the Liabilities hereby
secured shall affect, impair or be a defense to any agreement herein contained.
In the event that the Pledgor is a partnership or limited liability company,
this Agreement shall continue in effect and apply to all Liabilities of the
Pledgor and successor partnership(s), or limited liability company(ies), as the
case may be, from time to time incurred or accruing before or after any
dissolution, termination or changes in personnel of the Pledgor and/or any
successor partnership(s), or limited liability company(ies), as the case may be.

The Pledgor represents and warrants that: (i) the Pledgor is the sole owner of
the Collateral, (ii) the Pledgor has not created and is not aware of any
security interest, lien or encumbrance on or affecting the Collateral other than
that created hereby, and (iii) the transfer of the Collateral does not result in
the insolvency of the Pledgor.

This Agreement and the rights and obligations of the Bank and of the Pledgor
shall be governed by and construed in accordance with the laws of the State of
New York. Unless otherwise defined herein or unless the context clearly
indicates otherwise, all terms used herein that are defined under the Code shall
have their respective meanings under such Code.

[Balance of page intentionally left blank]



 

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered by their proper and duly authorized officer as of
the day and year first above written.



CHYRON CORPORATION



/s/ Michael Wellesley-Wesley

Name: Michael Wellesley-Wesley

Title: Chief Executive Officer



AMSOUTH BANK



/s/ Barry S. Renow



Name: Barry S. Renow

Title: Attorney-in-Fact



 

ATTACHMENT TO

UCC FINANCING STATEMENT OF

CHYRON CORPORATION (the "DEBTOR")

IN FAVOR OF AMSOUTH BANK



SCHEDULE OF COLLATERAL



 

(i) securities account No. 010-794-627 in the name of the Debtor (the
"Securities Account") maintained with AMSOUTH INVESTOR SERVICES, INC. (the
"Securities Intermediary"); and

(ii) any and all free credit balance or other money, now or hereafter credited
to, or owing from the Securities Intermediary to the Pledgor in respect of the
Securities Account;

(iii) any and all money, securities (certificated or uncertificated), security
entitlements, commodity contracts, instruments, documents, general intangibles,
financial assets and/or other investment property, identified and/ or associated
with, and/or contained in and/or distributed from the Securities Account;

(iv) all books and records relating to any of the foregoing and/or the
Securities Account;

(v) all the proceeds of the sale, exchange, redemption or exercise of any of the
foregoing thereof, including, but not limited to, any dividend, interest payment
or other distribution of cash or property in respect thereof; and

(vi) any rights incidental to the ownership of any of the foregoing, such as
voting, conversion and registration rights and rights of recovery for violations
of applicable securities laws.